Exhibit 10.7

 

VirtualScopics, Inc. Bonus Plan

 

On January 29, 2014, the Registrant’s Compensation Committee approved the terms
of the Registrant’s Bonus Plan (“Plan”). The current plan is substantially
similar to the bonus plans covering prior fiscal years. The Plan covers the
Registrant’s Chief Executive Officer, management employees including the Chief
Financial Officer, and other employees.

 

The Plan provides performance criteria based upon the Registrant meeting certain
financial and operational targets in the fiscal year, and requires the
Registrant to achieve improved financial performance over the prior fiscal
year.  If the Registrant’s performance meets or exceeds the staged targets in
the Plan, the participating executive may receive cash incentive bonus payments
equal to a percentage of the executive’s eligible base pay.  Amounts may be
further adjusted by the Compensation Committee for exceptional individual
performance.  The bonus percentage range is 0% to 30% of eligible base pay for
the chief executive officer and 0% to 22% for the chief financial officer.  The
executive officers are not eligible for a bonus unless the Registrant meets the
initial performance thresholds.  The Plan also includes a bonus pool to
employees other than the executive officers.

 



 

